Citation Nr: 0826660	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-31 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

2.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to Department of 
Veterans Affairs dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to April 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which determined, 
in pertinent part, that new and material evidence had not 
been received to reopen the appellant's claims of entitlement 
to service connection for the cause of the veteran's death 
and Department of Veterans Affairs (VA) Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002).  In June 2007, the Board 
remanded the appellant's appeal to the RO for additional 
action.  


FINDINGS OF FACT

1.  In December 1998, the RO determined that the appellant 
had not submitted a well-grounded claim of entitlement to 
service connection for the cause of the veteran's death and 
denied the claim.  She was informed in writing of the adverse 
decision and her appellate rights in December 1998.  She did 
not submit a notice of disagreement with the decision.  

2.  The documentation submitted since the December 1998 
rating decision is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the appellant's 
claim.  

3.  In December 1998, the RO denied VA DIC under the 
provisions of 38 U.S.C.A. § 1318.  She was informed in 
writing of the adverse decision and her appellate rights in 
December 1998.  She did not submit a notice of disagreement 
with the decision.  

4.  The documentation submitted since the December 1998 
rating decision is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the appellant's 
claim.  


CONCLUSIONS OF LAW

1.  The December 1998 RO decision denying service connection 
for the cause of the veteran's death is final.  New and 
material evidence sufficient to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death has not been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2007 as amended).  

2.  The December 1998 RO decision denying VA DIC benefits 
under 38 U.S.C.A. § 1318 is final.  New and material evidence 
sufficient to reopen the appellant's claim of entitlement to 
VA DIC benefits under 38 U.S.C.A. § 1318 has not been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
appellant's applications to reopen, the Board observes that 
the RO issued VCAA notices to the appellant in April 2003 and 
June 2007 which informed her of the evidence needed to 
support an application to reopen claims of entitlement to 
service connection for the cause of the veteran's death and 
VA DIC benefits under 38 U.S.C.A. § 1318, a claim of 
entitlement to service connection, and the assignment of an 
effective date and disability evaluation for an initial award 
of service connection; what actions she needed to undertake; 
and how the VA would assist her in developing her 
applications.  Such notice effectively informed her of the 
need to submit any relevant evidence in her possession.  

The VA has attempted to secure all relevant documentation.  
The appellant requested a hearing before a Veterans Law Judge 
sitting at the RO.  She subsequently withdrew her hearing 
request.  The appellant's appeal was remanded to the RO for 
additional action.  All relevant facts have been developed to 
the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 
as amended).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet.App. 1 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  


II.  Cause of Death

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2007).  

A. Prior RO Decision

In December 1998, the RO determined that the appellant had 
not submitted a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death and denied 
the claim.  The appellant was informed in writing of the 
adverse decision and her appellate rights in December 1998.  
She did not submit a NOD with the decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's August 1998 death 
certificate indicates that he succumbed to "sepsis due to 
(or as a consequence of) neutropenia."  The veteran's 
service medical records make no reference to sepsis or 
neutropenia.  At the time of the veteran's death, service 
connection was in effect for right anterior leg shell 
fragment wound residuals with Muscle Groups XI and XII injury 
and a retained foreign body evaluated as 30 percent 
disabling; right common peroneal nerve partial paralysis with 
partial foot drop evaluated as 30 percent disabling; 
bilateral hearing loss disability evaluated as 30 percent 
disabling; tinnitus evaluated as 10 percent disabling; right 
thigh shell fragment wound residuals with a retained foreign 
body evaluated as 10 percent disabling; and left thigh and 
left leg shell fragment wound residuals with retained foreign 
bodies evaluated as 10 percent disabling; a left heel scar 
evaluated as 10 percent disabling; post-traumatic stress 
disorder (PTSD) evaluated as 10 percent disabling; left 
buttocks, left leg, and right dorsal foot scars evaluated as 
noncompensable; and venereal verruca of the penis evaluated 
as noncompensable.  He had a combined 80 percent evaluation.  
A total rating for compensation purposes based on individual 
unemployability was effectuated as of June 7, 1995.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the December 1998 RO decision 
denying service connection for the cause of the veteran's 
death consists of a copy of the veteran's August 1998 death 
certificate; VA clinical documentation dated between July 
1996 and August 1998; and written statements from the 
appellant.  The death certificate was previously considered 
by the RO in reaching its prior denial of service connection 
for the cause of the veteran's death.  VA clinical 
documentation dated in August 1998 states that the veteran 
was diagnosed with and treated for metastatic lung cancer and 
prostate cancer.  He subsequently developed acute respiratory 
compromise and sepsis and died.  In a January 2008 written 
statement, the appellant conveyed that the veteran "suffered 
with boils and sores of his mouth which are due to 
neutropenia which is listed on his death certificate."  She 
stated that "he continued to suffer with infections long 
after he was discharged from the Army hospital in Michigan - 
could that be part of sepsis - the major cause of his 
death."   

In reviewing the additional documentation submitted into the 
record since the December 1998 RO decision, the Board 
observes that it is essentially cumulative in nature.  The 
additional clinical documentation reflects that the veteran's 
fatal disabilities were etiologically-related to his 
post-service cancer without raising any connection to active 
service or a service-connected disability.  The appellant's 
written statements essentially reiterate her prior contention 
that the veteran's death was related to his service-connected 
disabilities.  While the additional documentation is new, it 
is cumulative of the evidence previously of record and does 
not raise a reasonable possibility of substantiating the 
appellant's claim.  In light of the foregoing, the Board 
finds that new and material evidence has not been received to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  


III.  38 U.S.C.A. § 1318

A. Prior RO Decision

In December 1998, the RO denied VA DIC under the provisions 
of 38 U.S.C.A § 1318 as the veteran's service-connected 
disabilities had not been continuously evaluated as totally 
disabling for either a period of 10 years or a period of 5 
years from the date of service discharge.  The appellant was 
informed in writing of the adverse decision and her appellate 
rights in December 1998.  She did not submit a NOD with the 
decision.  

The evidence considered by the RO in formulating its 
decisions may be briefly summarized.  The veteran had a 
combined 80 percent evaluation.  A total rating for 
compensation purposes based on individual unemployability was 
effectuated as of June 7, 1995, a date three years prior to 
his August 12, 1998, death.  

B.  New and Material Evidence

The evidence submitted since the December 1998 RO decision 
denying DIC benefits under 38 U.S.C.A. § 1318 consists of a 
copy of the veteran's August 1998 death certificate; VA 
clinical documentation dated between July 1996 and August 
1998; and written statements from the appellant.  The death 
certificate was previously considered by the RO in reaching 
its prior denial of service connection for the cause of the 
veteran's death.  The remaining documentation does not 
address the evaluations of the veteran's service-connected 
disabilities.  

While the additional documentation is new, it is cumulative 
of the evidence previously of record and does not raise a 
reasonable possibility of substantiating the appellant's 
claim.  In light of the foregoing, the Board finds that new 
and material evidence has not been received to reopen the 
appellant's claim of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 (West 2002).  
ORDER

The appellant's application to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death is denied.  

The appellant's application to reopen her claim of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


